Exhibit 10.20

CSG Systems International, Inc.

 

4.25% Senior Convertible Notes due 2036

 

PURCHASE AGREEMENT

 

March 9, 2016

 

Stifel, Nicolaus & Company, Incorporated

787 Seventh Avenue

11th Floor

New York, NY 10019

 

RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

10th Floor

New York, NY 10281

 

As Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

 

Ladies and Gentlemen:

 

CSG Systems International, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the several initial purchasers listed in Schedule
1 hereto (the “Initial Purchasers”), for whom you are acting as representatives
(the “Representatives”), $200,000,000 principal amount of its 4.25% Senior
Convertible Notes due 2036 (the “Firm Securities”) and, at the option of the
Initial Purchasers, up to an additional $30,000,000 principal amount of its
4.25% Senior Convertible Notes due 2036 (the “Option Securities”) solely to
cover over-allotments, if any, if and to the extent that the Initial Purchasers
shall have determined to exercise the option to purchase such 4.25% Senior
Convertible Notes due 2036 granted to the Initial Purchasers solely to cover
over-allotments, if any, in Section ‎2 hereof.  The Firm Securities and the
Option Securities are herein referred to as the “Securities”.  The Securities
will be convertible into cash, shares (the “Underlying Securities”) of common
stock of the Company, par value $0.01 per share (the “Common Stock”) or a
combination of cash and Underlying Securities at the Company’s election.  The
Securities will be issued pursuant to an Indenture to be dated as of the date of
initial issuance of the Securities (the “Indenture”) between the Company and The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”).

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

1.The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption

 

--------------------------------------------------------------------------------

 

therefrom.  The Company has prepared a preliminary offering memorandum dated
March 8, 2016 (the “Preliminary Offering Memorandum”) and will prepare an
offering memorandum dated the date hereof (the “Offering Memorandum”) setting
forth information concerning the Company and the Securities.  Copies of the
Preliminary Offering Memorandum have been, and copies of the Offering Memorandum
will be, delivered by the Company to the Initial Purchasers pursuant to the
terms of this purchase agreement (the “Agreement”).  The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and initial resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement.  References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering Memorandum and the
Offering Memorandum shall be deemed to refer to and include any documents filed
after such date and incorporated by reference therein. 

At or prior to the time when sales of the Securities were first made, which is
5:52 P.M. on the date hereof (the “Time of Sale”), the Company had prepared the
following information (collectively, the “Time of Sale Information”):  the
Preliminary Offering Memorandum, as supplemented and amended immediately prior
to the Time of Sale and by the written communications listed on Annex A hereto.

2.Purchase and Resale of the Securities by the Initial Purchasers.  (a) The
Company agrees to issue and sell the Firm Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Firm Securities
set forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 97.25% of the principal amount thereof (the “Purchase Price”) plus
accrued interest, if any, from March 15, 2016 to the Closing Date (as defined
below).

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement solely to cover
over-allotments, if any, and the Initial Purchasers, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, shall have the option to purchase, severally and
not jointly, from the Company the Option Securities at the Purchase Price plus
accrued interest, if any, from March 15, 2016 to the date of payment and
delivery solely to cover over-allotments, if any.

If any Option Securities are to be purchased, the principal amount of Option
Securities to be purchased by each Initial Purchaser shall be the principal
amount of Option Securities which bears the same ratio to the aggregate
principal amount of Option Securities being purchased as the principal amount of
Firm Securities set forth opposite the name of such Initial Purchaser in
Schedule 1 hereto (or such amount increased as set forth in Section ‎10 hereof)
bears to the aggregate principal amount of Firm Securities being purchased from
the Company by the several Initial Purchasers, subject, however, to such
adjustments to eliminate Securities in denominations other than $1,000 as the
Representatives in their sole discretion shall make.

2

--------------------------------------------------------------------------------

 

The Initial Purchasers may exercise the over-allotment option to purchase the
Option Securities at any one time in whole or in part on or before the thirtieth
day following the date of this Agreement, by written notice from the
Representatives to the Company.  Such notice shall set forth the aggregate
principal amount of Option Securities as to which the over-allotment option is
being exercised and the date and time when the Option Securities are to be
delivered and paid for which may be the same date and time as the Closing Date
(as hereinafter defined) but shall not be earlier than the Closing Date nor
later than the tenth full business day (as hereinafter defined) after the date
of such notice (unless such time and date are postponed in accordance with the
provisions of Section ‎10 hereof).  Any such notice shall be given at least two
business days prior to the date and time of delivery specified therein unless
the Company and the Representatives shall agree otherwise.

The Initial Purchasers, severally and not jointly, agree to reimburse the
Company in the amount of $1,650,000, less certain syndicate expenses (The “Firm
Expenses”) in respect of its documented out-of-pocket expenses in connection
with the offer and sale of the Firm Securities. To the extent any Option
Securities are purchased by the Initial Purchasers pursuant to this Section
‎2(a), the foregoing expense reimbursement to the Company from the several
Initial Purchasers will be increased proportionately. As used in the preceding
sentence, “proportionate” refers to the ratio that the aggregate principal
amount of Option Securities to be purchased by the several Initial Purchasers
bears to the aggregate principal amount of Firm Securities to be purchased by
the several Initial Purchasers.  

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale
Information.  Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

(i)it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii)it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii)it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer to sell, the Securities as part of their initial offering
except to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A.

(c)Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections ‎6(f)

3

--------------------------------------------------------------------------------

 

and ‎6(g), counsel for the Company and counsel for the Initial Purchasers,
respectively, may rely upon the accuracy of the representations and warranties
of the Initial Purchasers, and compliance by the Initial Purchasers with their
agreements, contained in paragraph ‎(b) above, and each Initial Purchaser hereby
consents to such reliance. 

(d)The Company acknowledges and agrees that the Initial Purchasers may offer and
sell Securities to or through any affiliate of an Initial Purchaser and that any
such affiliate may offer and sell Securities purchased by it to or through any
Initial Purchaser.

(e)Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Firm Securities, at the offices of Davis Polk & Wardwell LLP
at 10:00 A.M., New York City time, on March 15, 2016, or at such other time or
place on the same or such other date, not later than the fifth business day
thereafter, as the Representatives and the Company may agree upon in writing or,
in the case of the Option Securities, on the date and at the time and place
specified by the Representatives in the written notice of the Initial
Purchasers’ election to purchase such Option Securities.  The time and date of
such payment for the Firm Securities is referred to herein as the “Closing Date”
and the time and date for such payment for the Option Securities, if other than
the Closing Date, is herein referred to as the “Additional Closing Date”.

(f)Payment for the Securities to be purchased on the Closing Date or the
Additional Closing Date, as the case may be, shall be made against delivery to
the nominee of DTC, for the respective accounts of the several Initial
Purchasers of the Securities to be purchased on such date of one or more global
notes representing the Securities (collectively, the “Global Note”), with any
transfer taxes payable in connection with the sale of such Securities duly paid
by the Company.  The Global Note will be made available for inspection
(including in electronic form) by the Representatives at the office of Davis
Polk & Wardwell LLP set forth above not later than 5:00 P.M., New York City
time, on the business day prior to the Closing Date or the Additional Closing
Date, as the case may be.

(g)The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering and of the
Securities) and not as a financial advisor or a fiduciary to, or an agent of,
the Company or any other person.  Additionally, neither the Representatives nor
any other Initial Purchaser is advising the Company or any other person as to
any legal, tax, investment, accounting or regulatory matters in any
jurisdiction.  The Company shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby, and neither the
Representatives nor any other Initial Purchasers shall have any responsibility
or liability to the Company with respect thereto. Any review by any
Representative or any Initial Purchaser of the Company, the transactions
contemplated hereby or other matters relating to such transactions will be

4

--------------------------------------------------------------------------------

 

performed solely for the benefit of the Representatives or such Initial
Purchasers and shall not be on behalf of the Company or any other person. 

3.Representations and Warranties of the Company.  The Company represents and
warrants to each Initial Purchaser that:

(a)Preliminary Offering Memorandum.  The Preliminary Offering Memorandum, as of
its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in any
Preliminary Offering Memorandum, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section ‎7(b) hereof.

(b)Time of Sale Information.  The Time of Sale Information, at the Time of Sale,
did not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use in such Time of Sale
Information, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section ‎7(b) hereof.  

(c)Additional Written Communications.  Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to (x) any “written
communication” (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Company or its agents and representatives (other
than a communication referred to in clauses (i), (ii) and (iii) below), an
“Issuer Written Communication”) other than (i) the Preliminary Offering
Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on Annex A
hereto, including a term sheet substantially in the form of Annex B hereto,
which constitute part of the Time of Sale Information, and (iv) each electronic
road show and any other written communications, in each case prepared and used
in accordance with Section ‎4(c).  Each such Issuer Written Communication does
not conflict with the information contained in the Time of Sale Information, and
when taken together with the Time of Sale Information, did not at the Applicable
Time, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any

5

--------------------------------------------------------------------------------

 

statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use in such Issuer Written Communication, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in Section ‎7(b)
hereof.   

(d)Offering Memorandum.  As of the date of the Offering Memorandum and as of the
Closing Date and as of the Additional Closing Date, as the case may be, the
Offering Memorandum does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Offering Memorandum, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in Section ‎7(b) hereof.

(e)Incorporated Documents.  The documents incorporated by reference in the Time
of Sale Information or the Offering Memorandum, when filed with the Securities
and Exchange Commission (the “Commission”), (i) conformed or will conform, as
the case may be, in all material respects to the requirements of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Exchange Act”) and (ii) such documents
did not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(f)Financial Statements.  The financial statements and the related notes thereto
of the Company and its consolidated subsidiaries included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum present
fairly in all material respects the financial position of the Company and its
consolidated subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles applied on a consistent basis throughout the
periods covered thereby; and the other financial information included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum has been derived from the accounting records of the Company and its
consolidated subsidiaries and presents fairly in all material respects the
information shown thereby.

(g)No Material Adverse Change.  Since the date as of the most recent financial
statements of the Company included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum, there has been no material adverse
change or development involving a prospective material adverse change in the
business, general affairs, management, financial condition, results of
operations, stockholders’

6

--------------------------------------------------------------------------------

 

equity or cash flow of the Company and its subsidiaries, taken as a whole,
whether or not arising in the ordinary course of business (a “Material Adverse
Change”).  Neither the Company nor any of its Significant Subsidiaries has
sustained, since the date of the latest audited financial statements included in
the Time of Sale Information and the Offering Memorandum, any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or any court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Time of Sale Information and the Offering Memorandum; and,
since such date, there has not been any change in the capital stock (other than
(i) issuances pursuant to the Company’s equity incentive plans, (ii) repurchases
pursuant to the Company’s share repurchase plans, or (iii) pursuant to
securities outstanding on the date hereof and disclosed in the Time of Sale
Information) or long-term debt of the Company (other than repurchases of the
Company’s 3.00% Senior Subordinated Convertible Notes due 2017 (the “2017
Notes”)) or any of its Significant Subsidiaries or any Material Adverse Change,
or any development involving a prospective Material Adverse Change, otherwise
than as set forth or contemplated in the Time of Sale Information and the
Offering Memorandum. 

(h)Material Transactions.  Since the date as of which information is given in
the Time of Sale Information and the Offering Memorandum through the date
hereof, and except as may otherwise be disclosed in the Time of Sale Information
and the Offering Memorandum, the Company has not (i) issued any securities
(other than any issuance of Common Stock upon conversion of the 2017 Notes),
(ii) incurred any liability or obligation, direct or contingent that is material
to the Company and its Significant Subsidiaries, taken as a whole, other than
liabilities and obligations which were incurred in the ordinary course of
business (other than repurchases of the 2017 Notes or any Common Stock pursuant
to the Company’s share repurchase plans), (iii) entered into any transaction
that is material to the Company and its Significant Subsidiaries, taken as a
whole, except transactions in the ordinary course of business or (iv) declared
or paid any dividend on its capital stock.

(i)Organization and Good Standing.  The Company and each of its Significant
Subsidiaries (as defined below) have been duly incorporated or organized and are
validly existing as corporations or companies limited by shares, as the case may
be, in good standing under the laws of their respective jurisdictions of
incorporation or organization, are duly qualified to do business and are in good
standing as foreign corporations (to the extent that such concepts of
qualification or good standing are applicable in such jurisdiction) in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification (except to
the extent that the failure to be so qualified or be in good standing would not
have a material adverse effect on the business, general affairs, management,
financial condition, results of operations, stockholders’ equity or cash flow of
the Company and its subsidiaries, taken as a whole, whether or not arising in
the ordinary course of business (a “Material Adverse Effect”)), and have all
power and authority necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged. The subsidiaries listed in
Schedule 2 to this Agreement are the only “significant subsidiaries” of the
Company, as such term is defined in Rule 405 of the rules and regulations

7

--------------------------------------------------------------------------------

 

promulgated under the Securities Act, of the Company (the “Significant
Subsidiaries”). All of the issued and outstanding shares of capital stock of the
Significant Subsidiaries have been duly and validly authorized and issued and
are fully paid and non-assessable; and all of the issued and outstanding shares
of capital stock or other equity interests of the Significant Subsidiaries owned
by the Company, directly or indirectly, are owned free and clear of any liens
(other than (i) liens under the Company’s Second Amended and Restated Credit
Agreement dated as of February 3, 2015 (as such agreement may be amended from
time to time, the “Credit Facility”) and (ii) those that would not have a
Material Adverse Effect). 

(j)Capitalization.  The Company has an authorized capitalization as set forth in
the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization”, and all of the issued and outstanding shares of capital stock
of the Company have been duly and validly authorized and issued, are fully paid,
non-assessable and not subject to any pre-emptive rights and conform in all
material respects to the description thereof contained in the Time of Sale
Information and the Offering Memorandum; and except as described in or expressly
contemplated by the Time of Sale Information and the Offering Memorandum, there
are no outstanding rights (including, without limitation, pre-emptive rights),
warrants or options to acquire, or instruments convertible into or exchangeable
for, any shares of capital stock or other equity interest in the Company or any
of its Significant Subsidiaries, or any contract, commitment, agreement,
understanding or arrangement of any kind relating to the issuance of any capital
stock of the Company or any such Significant Subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options.  

(k)Due Authorization.  The Company has all necessary corporate  right, power and
authority to issue the Securities, to execute and deliver this Agreement, the
Indenture, and the Securities (collectively, the “Transaction Documents”) and to
perform its obligations hereunder and thereunder; and all corporate action
required to be taken for the due and proper authorization, execution and
delivery by it of each of the Transaction Documents and the consummation by it
of the transactions contemplated thereby or by the Time of Sale Information and
the Offering Memorandum has been duly and validly taken.

(l)Indenture.  The Indenture has been duly authorized by the Company; on the
Closing Date, the Indenture will have been duly executed and delivered by the
Company and, assuming due authorization, execution and delivery of the Indenture
by the Trustee, will constitute a legally valid and binding agreement of the
Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability; and the Indenture will
conform in all material respects to the description thereof contained in the
Time of Sale Information and the Offering Memorandum under the heading
“Description of the Notes.”

(m)Securities.  The Securities have been duly authorized by the Company; when
the Securities are duly executed, authenticated and issued in accordance with
the terms of the Indenture and delivered to and paid for by the Initial
Purchasers pursuant to this Agreement on the Closing Date or Additional Closing
Date, as the case may be, such

8

--------------------------------------------------------------------------------

 

Securities will constitute legally valid and binding obligations of the Company,
entitled to the benefits of the Indenture and enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and equitable principles of general
applicability; and on the Closing Date, the Securities will conform in all
material respects to the description thereof contained in the Offering
Memorandum under the heading “Description of the Notes”. 

(n)The Underlying Securities.  Upon issuance and delivery of the Securities in
accordance with this Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into cash, shares of the
Underlying Securities or a combination of cash and Underlying Securities, at the
Company’s election, in accordance with the terms of the Securities; the
Underlying Securities reserved for issuance upon conversion of the Securities
(assuming full physical settlement of the Securities upon conversion and the
maximum conversion rate under any “make-whole” adjustment applies (the
“Conversion Shares”)) have been duly authorized and reserved and, when and to
the extent issued upon conversion of the Securities in accordance with the terms
of the Securities, will be validly issued, fully paid and non-assessable, and
the issuance of any Underlying Securities will not be subject to any preemptive
or similar rights.

(o)Purchase Agreement.  This Agreement has been duly authorized, executed and
delivered by the Company and conforms in all material respects to the
description thereof contained in the Time of Sale Information and the Offering
Memorandum under the heading “Plan of Distribution”.

(p)No Violation or Default.  Neither the Company nor any of its Significant
Subsidiaries is in violation of its charter or by-laws or similar organizational
documents.  Neither the Company nor any of its subsidiaries is (i) in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject; or (ii) in violation of any law, ordinance,
governmental rule, regulation or court judgment or decree to which it or its
property or assets may be subject or has failed to obtain any material license,
permit, certificate, franchise or other governmental authorization or permit
necessary to the ownership of its property or to the conduct of its business,
except, in the case of clauses (i) and (ii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

(q)No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation of the transactions contemplated
thereby (including, without limitation, the issuance and sale of the Securities
and the issuance of Underlying Securities upon the conversion thereof) (A) will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any Significant Subsidiary is a party or by which

9

--------------------------------------------------------------------------------

 

the Company or any Significant Subsidiary is bound or to which any of the
property or assets of the Company or any Significant Subsidiary is subject, (B)
nor will such actions result in any violation of (i) the provisions of the
charter or by-laws of the Company or any Significant Subsidiary or (ii) any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any Significant Subsidiary or any
of their properties or assets, except for, in the case of (A) and (B)(ii), any
conflict, breach, default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect; and no consent, approval,
authorization or order of, or filing or registration with, any such court or
governmental agency or body is required for the execution, delivery and
performance of any of the Transaction Documents by the Company and the
consummation of the transactions contemplated thereby, except (i) such as may
have previously been made or obtained, (ii) such as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Securities by the Initial Purchasers, and (iii) such consents,
approvals, authorizations, orders, registrations or filing that the failure to
obtain or make would not have a Material Adverse Effect or have a material
adverse effect on the ability of the Company to perform its obligations under
the Indenture or the Securities or to consummate the transactions contemplated
hereby or thereby. 

(r)Legal Proceedings.  Except as described in the Time of Sale Information and
the Offering Memorandum, there are no legal or governmental proceedings pending
to which the Company or its Significant Subsidiary is a party or to which any
property or assets of the Company or its Significant Subsidiary is the subject
which, if determined adversely to the Company or its Significant Subsidiary,
would have a Material Adverse Effect; and to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

(s)Independent Accountants.  KPMG LLP, who have audited certain financial
statements of the Company, whose report is incorporated by reference in the Time
of Sale Information and the Offering Memorandum and who have delivered the
comfort letter referred to in Section ‎6(e) hereof, are independent registered
public accounting firm with respect to the Company within the applicable rules
and regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act and the
rules and regulations promulgated thereunder.

(t)Title to Real and Personal Property.  The Company and its Significant
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them, in each
case free and clear of all liens, encumbrances and defects (other than any liens
and encumbrances under the Credit Facility), except (i) such as are described in
the Time of Sale Information and the Offering Memorandum, (ii) such as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its Significant Subsidiaries, or (iii) except where the failure to have such
good and marketable title would not singly or in the aggregate have a Material
Adverse Effect; and all real property and buildings held under lease by the
Company and its Significant Subsidiaries are held by them, under valid,
subsisting and

10

--------------------------------------------------------------------------------

 

enforceable leases, with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company and any of its Significant Subsidiaries, in each case,
except as discussed in the Time of Sale Information and the Offering
Memorandum. 

(u)Intellectual Property and Licenses. Except as specifically set forth in the
Time of Sale Information and the Offering Memorandum:  (i) the Company and its
Significant Subsidiaries own, possess, or, to the Company’s knowledge, can
acquire on reasonable terms adequate rights to use, all patents, trademarks,
service marks, trade secrets, trade names, trademark registrations, service mark
registrations, copyrights, licenses and other intellectual property and
proprietary systems or procedures (including all goodwill associated with, and
all registrations and applications for registration of, any of the foregoing)
(collectively, the “Intellectual Property”) necessary for the conduct of their
respective businesses as currently conducted and as proposed to be conducted,
except where any such failure to own, possess or have the ability to acquire
would not, individually or in the aggregate, have a Material Adverse Effect;
(ii) such Intellectual Property is valid, subsisting, unexpired, enforceable,
and has not been abandoned, except as would not have a Material Adverse Effect;
(iii) (A) to the Company’s knowledge, the conduct of the Company’s and its
Significant Subsidiary’s respective businesses are not infringing,
misappropriating or violating any Intellectual Property rights held by any other
person, and (B) none of the Company or any of its Significant Subsidiaries have
received any notice of any claim of any such infringement, misappropriation or
conflict with any such rights of others in connection with its Intellectual
Property, except, in each case, as could not reasonably be expected to result in
a Material Adverse Effect; (iv) except in each case as would not have a Material
Adverse Effect, all Intellectual Property owned by the Company is, to the
knowledge of the Company, valid and enforceable, is solely owned by the Company,
and is owned free and clear of all liens, encumbrances, defects and other
restrictions, other than any liens or encumbrances under the Credit Facility;
and (v) there are no actions, suits, judicial or other proceedings pending, or
threatened, against the Company or any of its Significant Subsidiaries, that
relate to the validity, enforceability, ownership or use of any Intellectual
Property or proprietary information which, if determined adversely to the
Company or any of its Significant Subsidiaries, could reasonably be expected to
result in a Material Adverse Effect.

(v)Investment Company Act.  The Company is not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Time of Sale Information and the Offering Memorandum will
not be, required to register as an “investment company,” as such term is defined
in the Investment Company Act of 1940, as amended.

(w)Taxes.  The Company has filed all federal, state and local income and
franchise tax returns required to be filed through the date hereof or has
requested extensions thereof, except where the failure to file such tax returns
would not have a Material Adverse Effect, and has paid all taxes due thereon,
and no tax deficiency has been determined adversely to the Company or its
Significant Subsidiaries except deficiencies which are currently being contested
in good faith or which have not had a Material Adverse Effect (nor does the
Company have any knowledge of any tax

11

--------------------------------------------------------------------------------

 

deficiency which, if determined adversely to the Company or its Significant
Subsidiaries, would have a Material Adverse Effect). 

(x)No Labor Disputes.  No labor disturbance by the employees of the Company or
its Significant Subsidiaries exists or, to the knowledge of the Company, is
imminent which would have a Material Adverse Effect.

(y)Hazardous Substances.  There has been no storage, disposal, generation,
manufacture, refinement, transportation, handling or treatment of toxic wastes,
medical wastes, hazardous wastes or hazardous substances by the Company or any
of its subsidiaries (or, to the knowledge of the Company, any of their
predecessors in interest) at, upon or from any of the property now or previously
owned or leased by the Company or its subsidiaries in violation of any
applicable law, ordinance, rule, regulation, order, judgment, decree or permit
or which would require remedial action under any applicable law, ordinance,
rule, regulation, order, judgment, decree or permit, except for any violation or
remedial action which would not have, singularly or in the aggregate with all
such violations and remedial actions, a Material Adverse Effect; and the terms
“toxic wastes,” “medical wastes,” “hazardous wastes” and “hazardous substances”
shall have the meanings specified in any applicable local, state, federal and
foreign laws or regulations with respect to environmental protection.

(z)Insurance.  The Company and its Significant Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as is adequate for
the conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries.

(aa)Disclosure Controls.  The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure.  The Company and its subsidiaries have carried out evaluations of
the effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.

(bb)Accounting Controls.  The Company (i) makes and keeps accurate books and
records and (ii) maintains internal accounting controls which provide reasonable
assurance that (A) transactions are executed in accordance with management’s
authorization, (B) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets, (C)
access to its assets is permitted only in accordance with management’s
authorization and (D) the reported accountability for its assets is compared
with existing assets at reasonable intervals and (E) interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Time of Sale Information and the Offering Memorandum fairly

12

--------------------------------------------------------------------------------

 

presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto. 

(cc)eXtensible Business Reporting Language.  The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(dd)No Unlawful Payments.  Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or other
person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption law; or (iv)
made, offered, agreed, requested or taken an act in furtherance of any unlawful
bribe or other unlawful benefit, including, without limitation, any rebate,
payoff, influence payment, kickback or other unlawful or improper payment or
benefit.

(ee)Compliance with Money Laundering Laws.  The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.

(ff)No Conflicts with Sanctions Laws.  Neither the Company nor any of its
subsidiaries, nor, to the knowledge of the Company, any agent, affiliate of the
Company or any of its subsidiaries is currently the subject or the target of any
sanctions administered or enforced by the U.S. government, (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”), or other relevant sanctions authority

13

--------------------------------------------------------------------------------

 

(collectively, “Sanctions”), nor is the Company or any of its subsidiaries
located, organized or resident in a country or territory that is the subject  or
target of Sanctions, including, without limitation, Cuba, Iran, North Korea,
Sudan, Syria and Crimea; and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or target of Sanctions, (ii) to fund or facilitate any activities
of, or business in, any country that is at the time of such funding or
facilitation the subject or target of Sanctions, or (iii) in any other manner
that will result in a violation by the Company of Sanctions.   

(gg)Exchange Act.  The Company is an issuer that is subject to filing
requirements under Section 13 or 15(d) of the Exchange Act.  During the
twelve-month period prior to the date hereof, the Company has timely and
properly filed with the Commission all reports and other documents required to
have been filed by it with the Commission pursuant to the Exchange Act and the
rules and regulations promulgated under the Exchange Act.

(hh)No Restrictions on Subsidiaries.  Except for any limitation that would not,
individually or in the aggregate, have a Material Adverse Effect or would
materially adversely affect the Company’s liquidity or working capital, no
subsidiary of the Company is currently prohibited, directly or indirectly, under
any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.

(ii)Prior Sales.  Except as described in the Time of Sale Information and the
Offering Memorandum, the Company has not sold or issued any shares of Common
Stock during the six-month period preceding the date of the Offering Memorandum,
including any sales pursuant to Rule 144A, Regulation D or Regulation S under
the Securities Act, other than shares issued pursuant to employee benefit or
incentive plans, stock options plans or other employee compensation plans or
pursuant to outstanding options, rights or warrants.

(jj)Rule 144A Eligibility.  On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Time of Sale Information, as of the Time of
Sale, and the Offering Memorandum, as of its date, contains or will contain all
the information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(kk)No Integration.  Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in

14

--------------------------------------------------------------------------------

 

the Securities Act), that is or will be integrated with the sale of the
Securities in a manner that would require registration of the Securities under
the Securities Act. 

(ll)No General Solicitation.  None of the Company or any of its affiliates or
any other person acting on its or their behalf (other than the Initial
Purchasers, as to which no representation is made) has solicited offers for, or
offered or sold, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

(mm)Securities Law Exemptions.  Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(b) and their
compliance with their agreements set forth therein, it is not necessary, in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act.

(nn)No Manipulation.  The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any manipulation of the price of the Securities.

(oo)Statistical Data.  The statistical and market-related data included in the
Time of Sale Information and the Offering Memorandum are based on or derived
from sources that the Company believes to be reliable and accurate in all
material respects.

(pp)No Ratings.  There are no securities or preferred stock of or guaranteed by
the Company or any of its subsidiaries that are rated by a “nationally
recognized statistical rating organization,” as such term is defined in Section
3(a)(62) in the Exchange Act.

4.Further Agreements of the Company.  The Company covenants and agrees with each
Initial Purchaser that:

(a)Delivery of Copies.  The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representatives may
reasonably request.  

(b)Offering Memorandum, Amendments or Supplements.  Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed

15

--------------------------------------------------------------------------------

 

Offering Memorandum, amendment or supplement or file any such document with the
Commission to which the Representatives reasonably objects.  

(c)Additional Written Communications.  Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object.

(d)Notice to the Representatives.  The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e)Ongoing Compliance of the Offering Memorandum and Time of Sale
Information.  (i) If at any time prior to the completion of the initial offering
of the Securities (A) any event shall occur or condition shall exist as a result
of which the Offering Memorandum as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (B) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (or including such document to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with law and (ii) if at any time
prior to the Closing Date (A) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue

16

--------------------------------------------------------------------------------

 

statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (B) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.   

(f)Blue Sky Compliance.  The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for the offering and resale of the Securities;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or (iii)
subject itself to taxation in any such jurisdiction if it is not otherwise so
subject.

(g)Clear Market.  For a period of 75 days after the date of the offering of the
Securities, the Company will not (i) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, or file with the Commission a registration statement
under the Securities Act relating to, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock, or
publicly disclose the intention to make any offer, sale, pledge, disposition or
filing, or (ii) enter into any swap or other agreement that transfers, in whole
or in part, any of the economic consequences of ownership of the Common Stock or
any such other securities, whether any such transaction described in clause (i)
or (ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, without the prior written consent of Stifel,
Nicolaus & Company, Incorporated, other than (A) the Securities to be sold
hereunder, (B) any shares of Common Stock of the Company issued upon conversion
of the Securities or the Company’s outstanding 2017 Notes, (C) upon the exercise
of any security outstanding on the date hereof and disclosed in the Time of Sale
Information or pursuant to the Company’s equity incentive plans in effect on the
date hereof and disclosed in the Time of Sale Information or (D) transactions
under any accelerated share repurchase agreements.  

(h)Use of Proceeds.  The Company will apply the net proceeds from the sale of
the Securities as described in the Time of Sale Information and the Offering
Memorandum under the heading “Use of Proceeds”.

(i)No Manipulation.  The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any manipulation of the price of the Securities and will not take any action
prohibited by

17

--------------------------------------------------------------------------------

 

Regulation M under the Exchange Act in connection with the distribution of the
Securities contemplated hereby. 

(j)Underlying Securities.  The Company will reserve and keep available at all
times, free of pre-emptive rights, shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue the Underlying
Securities upon conversion of the Securities.  The Company will use its best
efforts to cause the Conversion Shares to be listed on the Exchange.

(k)Supplying Information.  While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(l)DTC.  The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(m)No Resales by the Company.  During the period from the Closing Date until one
year after the Closing Date or the Additional Closing Date, if applicable, the
Company will not, and will not permit any of its affiliates (as defined in Rule
144 under the Securities Act) to, resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Company or any
of its affiliates and resold in a transaction registered under the Securities
Act.

(n)No Integration.  Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(o)No General Solicitation.  None of the Company or any of its affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers
and J. Wood Capital LLC, as to which no covenant is given) will solicit offers
for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

(p)The Company shall maintain a program under which its executive officers and
directors identified on Annex D hereto may sell shares of Common Stock pursuant
to the exemption under clause (F) of the second paragraph of the lock-up
agreements described in Section ‎6(l) hereof. Such program shall be reasonably
designed and enforced by the Company to ensure that such officers and directors
sell no more than an aggregate of 100,000 shares of Common Stock (the “Lock-up
Limit”) during the period that such lock-up agreements are in effect. The
Company shall use commercially reasonable efforts

18

--------------------------------------------------------------------------------

 

(including issuing stop transfer instructions) to prevent any sales in excess of
the Lock-up Limit. 

5.Certain Agreements of the Initial Purchasers.  Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (a) the Preliminary Offering Memorandum and the Offering
Memorandum, (b) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (c) any written communication listed on
Annex A or prepared pursuant to Section ‎4(c) above (including any electronic
road show), (d) any written communication prepared by such Initial Purchaser and
approved by the Company in advance in writing or (e) any written communication
relating to or that contains the terms of the Securities and/or other
information that was included (including through incorporation by reference) in
the Preliminary Offering Memorandum or the Offering Memorandum, which written
communication permitted under this clause (e) shall not contain any “issuer
information” other than that contained or incorporated by reference in the
Preliminary Offering Memorandum or the Offering Memorandum.

6.Conditions of Initial Purchasers’ Obligations.  The obligation of each Initial
Purchaser to purchase the Firm Securities on the Closing Date or the Option
Securities on the Additional Closing Date, as the case may be as provided herein
is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:

(a)Representations and Warranties.  The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or the Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be.

(b)No Material Adverse Change.  No event or condition of a type described in
Section ‎3(g) hereof shall have occurred or shall exist, which event or
condition is not described in the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) and the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date or the
Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(c)Officers’ Certificate.  The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional senior executive officer of the Company who is
satisfactory to the Representatives (i)

19

--------------------------------------------------------------------------------

 

confirming that such officers have carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the knowledge of such officers,
the representations set forth in Sections ‎3(b) and ‎3(d) hereof are true and
correct, (ii) confirming that the other representations and warranties of the
Company in this Agreement are true and correct and that the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to such Closing Date and (iii) to the effect set
forth in paragraph (b) above. 

(d)Opinion of General Counsel of the Company.  Joseph T. Ruble, Executive Vice
President, General Counsel, Corporate Secretary and Chief Administrative Officer
of the Company, shall have furnished to the Representatives his written opinion,
dated the Closing Date or the Additional Closing Date, as the case may be, and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives, to the effect set forth in Annex C hereto.

(e)Comfort Letters.  On the date of this Agreement and on the Closing Date or
the Additional Closing Date, as the case may be, KPMG LLP shall have furnished
to the Representatives, at the request of the Company, letters, dated the
respective dates of delivery thereof and addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representatives, containing
statements and information of the type customarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained or incorporated by reference in the Time
of Sale Information and the Offering Memorandum; provided, that the letter
delivered on the Closing Date or the Additional Closing Date, as the case may be
shall use a “cut-off” date no more than three business days prior to such
Closing Date or such Additional Closing Date, as the case may be.

(f)Opinion and 10b-5 Statement of Counsel for the Company.  Sullivan & Cromwell
LLP, counsel for the Company, shall have furnished to the Representatives, at
the request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date or the Additional Closing Date, as the case may be, and addressed
to the Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives.

(g)Opinion and 10b-5 Statement of Counsel for the Initial Purchasers.  The
Representatives shall have received on and as of the Closing Date or the
Additional Closing Date, as the case may be, an opinion and 10b-5 statement of
Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, with respect to
such matters as the Representatives may reasonably request, and such counsel
shall have received such documents and information as they may reasonably
request to enable them to pass upon such matters.

(h)No Legal Impediment to Issuance.  No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities; and no injunction or order of
any federal, state or foreign court

20

--------------------------------------------------------------------------------

 

shall have been issued that would, as of the Closing Date or the Additional
Closing Date, as the case may be, prevent the issuance or sale of the
Securities. 

(i)Good Standing.  The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company and its Significant Subsidiaries in
their respective jurisdictions of organization and their good standing as
foreign entities in such other jurisdictions as the Representatives may
reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.

(j)DTC.  The Securities shall be eligible for clearance and settlement through
DTC.

(k)NASDAQ.  An application for the listing of the Conversion Shares shall have
been submitted for listing to The NASDAQ Stock Market LLC.

(l)Lock-up Agreements.  The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and the executive officers and directors of the
Company set forth on Annex D hereto relating to sales and certain other
dispositions of shares of Common Stock or certain other securities, delivered to
you on or before the date hereof, shall be full force and effect on the Closing
Date or Additional Closing Date, as the case may be.

(m)Additional Documents.  On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7.Indemnification and Contribution.  

(a)Indemnification of the Initial Purchasers.  The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the

21

--------------------------------------------------------------------------------

 

circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.
 

(b)Indemnification of the Company.  Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication  or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed upon that the only such information
furnished by any Initial Purchaser consists of the following information in each
of the Preliminary Offering Memorandum and the Offering Memorandum furnished on
behalf of each Initial Purchaser: (i) the information in the last paragraph of
the cover page regarding the delivery of the Securities; (ii) the names of the
Initial Purchasers on the cover page; (iii) the names of the Initial Purchasers
in the table in the first paragraph under the caption “Plan of Distribution”;
(iv) the first sentence of the second paragraph under the subcaption “New Issue
of Notes”, the third and fourth sentences of the third paragraph under the
subcaption “New Issue of Notes” and the first paragraph under the subcaption
“Price Stabilization and Short Positions; Repurchase of Common Stock,” in each
case under the caption “Plan of Distribution”; (v) the third and fourth
sentences of the second paragraph under the subcaption “Transfer Restrictions;
Absence of a Public Market for the Notes” under the caption “Summary–The
Offering” and (vi) the second and third sentences of the risk factor described
under the heading “We cannot assure you that an active trading market will
develop for the notes”.

(c)Notice and Procedures.  If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or

22

--------------------------------------------------------------------------------

 

asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding, as incurred.  In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interest between them.  It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be paid or reimbursed as they
are incurred.  Any such separate firm for any Initial Purchaser, its affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by the Representatives and any such separate firm for
the Company, its directors, its officers and any control persons of the Company
shall be designated in writing by the Company.  The Indemnifying Person shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (A) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (B) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement.  No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (1) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (2) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person. 

(d)Contribution.  If the indemnification provided for in paragraphs (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under

23

--------------------------------------------------------------------------------

 

such paragraph, in lieu of indemnifying such Indemnified Person thereunder,
shall contribute to the amount paid or payable by such Indemnified Person as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other, from the offering of the
Securities or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company, on the one hand, and the Initial Purchasers, on the other, in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Company, on the one hand,
and the Initial Purchasers, on the other, shall be deemed to be in the same
respective proportions as the net proceeds (before deducting expenses) received
by the Company from the sale of the Securities and the total discounts and
commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities.  The relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. 

(e)Limitation on Liability.  The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above.  The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim.  Notwithstanding the provisions of
this Section ‎7, in no event shall an Initial Purchaser be required to
contribute any amount in excess of the amount by which the aggregate principal
amount of Securities sold by such Initial Purchaser in the offering of the
Securities (net of any expense reimbursement paid by such Initial Purchaser
pursuant to Section ‎2(a) hereof) exceeds the amount of any damages that such
Initial Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section ‎7 are several in proportion
to their respective purchase obligations hereunder and not joint.

(f)Non-Exclusive Remedies.  The remedies provided for in this Section ‎7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

24

--------------------------------------------------------------------------------

 

8.Effectiveness of Agreement.  This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto. 

9.Termination.  This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date or, in the case of the
Option Securities, prior to the Additional Closing Date (i) trading generally
shall have been suspended or materially limited on or by any of the New York
Stock Exchange or The Nasdaq Global Select Market; (ii) trading of any
securities issued or guaranteed by the Company shall have been suspended on any
exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representatives, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the Closing Date or the Additional Closing Date, as the case may be, on the
terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

10.Defaulting Initial Purchaser.  (a) If, on the Closing Date or the Additional
Closing Date, as the case may be, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder
on such date, the non-defaulting Initial Purchasers may in their discretion
arrange for the purchase of such Securities by other persons satisfactory to the
Company on the terms contained in this Agreement.  If, within 36 hours after any
such default by any Initial Purchaser, the non-defaulting Initial Purchasers do
not arrange for the purchase of such Securities, then the Company shall be
entitled to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms.  If other persons become obligated or agree to
purchase the Securities of a defaulting Initial Purchaser, either the
non‑defaulting Initial Purchasers or the Company may postpone the Closing Date
or the Additional Closing Date, as the case may be, for up to five full business
days in order to effect any changes that in the opinion of counsel for the
Company or counsel for the Initial Purchasers may be necessary in the Time of
Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes.  As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section ‎10, purchases Securities that a defaulting Initial Purchaser
agreed but failed to purchase.

(b)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate number of Securities that remain unpurchased on the Closing
Date or the Additional Closing Date, as the case may be does not exceed
one-eleventh of the aggregate number of Securities to be purchased on such date,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the number of Securities that such Initial Purchaser
agreed to purchase hereunder on such date plus such Initial Purchaser’s pro rata
share (based on the number of Securities that such Initial Purchaser

25

--------------------------------------------------------------------------------

 

agreed to purchase on such date) of the Securities of such defaulting Initial
Purchaser or Initial Purchasers for which such arrangements have not been made. 

(c)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate number of Securities that remain unpurchased on the Closing
Date or the Additional Closing Date, as the case may be, exceeds one-eleventh of
the aggregate principal amount of Securities to be purchased on such date, or if
the Company shall not exercise the right described in paragraph (b) above, then
this Agreement or, with respect to any Additional Closing Date, the obligation
of the Initial Purchasers to purchase Securities on the Additional Closing Date,
as the case may be, shall terminate without liability on the part of the
non-defaulting Initial Purchasers.  Any termination of this Agreement pursuant
to this Section ‎10 shall be without liability on the part of the Company,
except that the Company will continue to be liable for the payment of expenses
as set forth in Section ‎11 hereof and except that the provisions of Section ‎7
hereof shall not terminate and shall remain in effect.

(d)Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11.Payment of Expenses.  Subject to Section 2, (a) whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, the Company will pay or cause to be paid all costs and expenses
incident to the performance of its obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including any amendments and
supplements thereto) and the distribution thereof; (iii) the costs of
reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s counsel and independent accountants; (v) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representatives may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such blue sky analysis, which are not to exceed $10,000); (vi) any fees charged
by rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related reasonable fees and expenses of
any counsel to such parties); (viii) all expenses and application fees incurred
in connection with the application for the approval of the Securities for
book-entry transfer by DTC; (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors; and (x) all
expenses and application fees related to the listing of the Conversion Shares on
NASDAQ.

(b)If (i) this Agreement is terminated pursuant to Section ‎9, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under

26

--------------------------------------------------------------------------------

 

this Agreement, the Company agrees to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the reasonable fees and expenses of
their counsel) reasonably incurred by the Initial Purchasers in connection with
this Agreement and the offering contemplated hereby. 

12.Persons Entitled to Benefit of Agreement.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section ‎7 hereof.  Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.  No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

13.Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

14.Certain Defined Terms.  For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

15.Compliance with USA Patriot Act.  In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

16.Miscellaneous.  

(a)Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication.  Notices to the Initial
Purchasers shall be given to the Representatives as follows: Stifel, Nicolaus &
Company, Incorporated at c/o Stifel, Nicolaus & Company, Incorporated, One
Montgomery Street, Suite 3700, San Francisco, CA 94104, Attention:  Syndicate
Department (fax: (415) 364-2799) or RBC Capital Markets, LLC at c/o RBC Capital
Markets, LLC, 200 Vesey Street, New York, New York 10281-8098 (fax: (212)
703-2298), Attention: General Counsel.  Notices to the Company shall be given to
it at 9555 Maroon Circle, Englewood, Colorado 80112, Attention: General Counsel
(email: Joe.ruble@csgi.com).

27

--------------------------------------------------------------------------------

 

(b)Governing Law.  This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York. 

(c)Counterparts.  This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(d)Amendments or Waivers.  No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(e)Headings.  The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(f)Xtract Research LLC.  The Company hereby agrees that the Initial Purchasers
may provide copies of the Preliminary Offering Memorandum and the Final Offering
Memorandum relating to the offering of the Securities and any other agreements
or documents relating thereto, including, without limitation, any trust
indentures, to Xtract Research LLC (“Xtract”) following the completion of the
offering for inclusion in an online research service sponsored by Xtract, access
to which is restricted to “qualified institutional buyers” as defined in Rule
144A under the Securities Act.

 

28

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below. 

 

 

Very truly yours,

 

 

 

CSG SYSTEMS INTERNATIONAL, INC.

 

By:

 

/s/ Randy Wiese

 

Name:

 

Randy Wiese

 

Title:

 

Chief Financial Officer and

 

 

 

Executive Vice President

 

 

 

 

 

      

 



 

           




 

--------------------------------------------------------------------------------

 

Accepted: March 9, 2016

 

Stifel, Nicolaus & Company, Incorporated

 

 

By/s/ Craig DeDomenico___________

Authorized Signatory

 

 

rbc capital markets, llc

 

 

By/s/ Guy Seebohm_______________

Authorized Signatory

 

 

 

Each for itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

  